Order filed September 27, 2017 Withdrawn; Order filed September 27, 2017.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00598-CV
                                  ____________

                    IN THE INTEREST OF F.E.G., CHILD


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2011-00355J

                                    ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination
case”). The reporter’s record in this case was due September 22, 2017. The court
has not received a request to extend time for filing the record. The record has not
been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). The trial court must direct the court
reporter to immediately commence the preparation of the reporter’s record and
must arrange for a substitute reporter, if necessary.          See Tex. R. App. P.
28.4(b)(1).

      On September 27, 2017, we ordered appellant to file a brief within twenty
days due to the court reporter’s indication that a balance on the reporter’s record
was still outstanding. However, the court reporter’s September 25, 2017 notice also
indicates appellant has made arrangements to pay for the record. See Tex. R. App.
P. 35.3(b). Because the reporter’s record has not been filed timely in this
accelerated appeal and appellant has made arrangements to pay for the record, we
withdraw our order of September 27, 2017 ordering appellant to file a brief. See
Tex. R. App. P. 37.3(c)(2)(A). We issue the following order:

      We order Monica Grassmuck, the official court reporter, to file the record in
this appeal on or before October 7, 2017. If Monica Grassmuck does not timely
file the record as ordered, the court will issue an order requiring her to appear at a
hearing to show cause why the record has not been timely filed and why she should
not be held in contempt of court for failing to file the record as ordered. Contempt
of court is punishable by a fine and/or confinement in jail.

                                   PER CURIAM